ORDER

PER CURIAM.
Plaintiff, Rolf Vaughan, brought suit under the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq., to recover for injuries he sustained while employed by Defendant, Burlington Northern Railroad Company. Plaintiff now appeals from an adverse jury verdict. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b). Defendant’s motion to dismiss the appeal for Plain- • *169tiffs noneompliance with Rule 84.04(c) is denied.